       Case: 1:19-cv-00145-DAP Doc #: 316 Filed: 05/10/19 1 of 7. PageID #: 9221



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 DIGITAL MEDIA SOLUTIONS, LLC,                     ) CASE NO. 1:19-cv-145
                                                   )
                           Plaintiff,              ) JUDGE DAN AARON POLSTER
                                                   )
                v.                                 ) MAGISTRATE JUDGE
                                                   ) THOMAS M. PARKER
 SOUTH UNIVERSITY OF OHIO,                         )
 LLC, et. al.,                                     )
                                                   )
                           Defendants.             )


  POSITION STATEMENT REGARDING THE ORDER TERMINATING THE
                       RECEIVERSHIP


            Mark E. Dottore, duly appointed and acting Receiver for the Receivership

Entities in this case, files this position statement (the “Position Statement”)

regarding the Order Terminating the Receivership, its contents, and issues that

might be considered by this Court in the termination of this Receivership.

            I.       Injunctions and the Barton Doctrine: Saving Court Time

            This case is one of many parties, assets, liabilities, fiduciary duties and

moving parts. The termination of this receivership while the assets are only

partially administered presents various issues. Principal among these is protection

of the Receiver and his professionals from pernicious litigation after the

receivership terminates.

            Receivers are protected by the Barton Doctrine, which provides that a party

seeking recovery from a court-appointed receiver for conduct in the course of the

administration of the estate must first obtain leave from the court that appointed


{00021620-1 }
       Case: 1:19-cv-00145-DAP Doc #: 316 Filed: 05/10/19 2 of 7. PageID #: 9222



the receiver. See Barton v. Barbour, 104 U.S. 126, 129, 26 L.Ed. 672 (1881)

(involving a court-appointed receiver sued for damages allegedly suffered by a

passenger while riding a railroad car in operation as part of ongoing railroad

operations subject to the receivership proceeding). The Supreme Court explained

that the rationale behind the doctrine is to protect the interest of the trust or estate

beneficiaries because a suit against the receiver has the effect to take money from

the trust or estate without regard to the interests of other parties."

            To obtain leave to pursue a complaint against a receiver, a movant must

establish a prima facie claim in the complaint such that the alleged facts, if proven,

state “a reasonable probability of recovery.” In PNC Bank, N.A. v. OCMC, Inc., 2010

U.S. Dist. LEXIS 98368, *10-12 (S.D. Ind. Sept. 20, 2010), the court denied a motion

to file a complaint against a receiver sounding in breach of fiduciary duties as a

result of the receiver allegedly engaging in frivolous litigation, failing to protect

assets of the estate, and failing to supervise the administration of the estate since

the movant could not establish that the receiver owed the movant a fiduciary duty.

            In a case of this magnitude, the Receiver becomes a lightning rod for unpaid

stakeholders who cannot pursue the entities or officers and directors who caused

the failure of the university they attended, worked for or that owed them money. As

a quasi-judicial officer of the Court, the Receiver acted in the interest of the

Receivership entities, and often made hard decisions that were unpopular. The

Receiver requires and deserves the protection of this Court. As a matter of federal

equitable principles, the Barton Doctrine provides that protection. However, the




{00021620-1 }                              2
       Case: 1:19-cv-00145-DAP Doc #: 316 Filed: 05/10/19 3 of 7. PageID #: 9223



codification of the Barton Doctrine into the Order Terminating the Receivership

allows the Receiver to deal with threats of litigation efficiently, by providing a copy

of the Order Terminating the Receivership to the potential litigant, or the judge

who is sitting on the case after its filing. In many cases, providing a copy of the

Order will end the matter, without further involvement from the Court.

            Because of the exigencies created by the termination of the receivership at

this time, the Proposed Order Terminating Receivership which is attached hereto as

Exhibit A contains provisions that express the equitable substance of the Barton

Doctrine. These provisions are standard language in federal orders terminating

receiverships. See, [Proposed] Order provided by the National Association of Federal

Equity Receivers (“NAFER”) attached hereto as Exhibit B.1

            II.   Accounting and Audit

            On May 9, 2019, the Receiver was notified by the Department of Education

(the “DOE”) that there are close out audit requirements as well as other

information and reporting requirements that must be met in order to complete the

closure of the universities. Given the timing of the letter, the Receiver believes that

the DOE might want the contents of the letter shared with the Court. Accordingly, a

copy of the DOE letter is attached as Exhibit C. Obviously, it will not be possible to

complete these obligations on or before May 31, 2019.




1Mr. Dottore is one of 80 full members of NAFER, which includes among its missions to develop a
set of “best practices” and ethical standards for equity receivers and to improve the quality, efficiency
and harmonization of receiver practices. Mr. Dottore currently is Chair of the Regulatory Outreach
Committee. www.nafer.org.



{00021620-1 }                                  3
       Case: 1:19-cv-00145-DAP Doc #: 316 Filed: 05/10/19 4 of 7. PageID #: 9224



            The termination of the Receivership while the Receivership Entities are in

possession of cash and assets requires that the Receiver pay expenses of the

Receivership to the extent possible using the cash in unrestricted accounts. In

addition, the Receiver intends to remove restrictions upon cash in restricted

accounts in order to further pay expenses to the extent that he can. The Receiver

seeks guidance from the Court regarding receivership priorities. The Receiver’s

view is that all available unrestricted cash should be used to pay the Receiver’s fees,

the unpaid employees, and then the healthcare claims of the employees. Care must

be taken in order to maximize cash as quickly as possible and apply the cash to the

receivership’s priorities. At termination, unadministered assets shall revest in the

Receivership Entities and then shall be available to executing creditors.

            The Receiver intends to file a proposed Final Report containing a final

proposed distribution of assets and will seek approval of the Court for the final

payment of receivership expenses.

            III.   Documents

            There are two types of documents that need to be resolved, student records

(the “Student Records”) and books records and other documentation of the

Receivership Entities (the “Other Documents”). With regard to the Student

Records, the regulations requires that the Student Records be preserved for five (5)

years. The Receiver secured the Student Records in each campus location. These

secured documents were either (i) boxed and shipped to the Receiver’s warehouse or

(ii) boxed and sent to storage facilities. If in storage facilities, the future of the

records is uncertain if no storage payments are made.


{00021620-1 }                               4
       Case: 1:19-cv-00145-DAP Doc #: 316 Filed: 05/10/19 5 of 7. PageID #: 9225



            Prior to the termination of the receiverships, the Receiver intends to notify

state regulators to determine whether the Student Records can be transferred to

each state’s safekeeping. This must occur on a state by state basis. To the extent

that the Receiver cannot transfer documents in his warehouse to states, then he will

maintain them and destroy them after five (5) years.

            With regard to the Other Documents, those documents currently reside

principally at 615 McMichael Dr. in Pittsburgh, PA. They would remain there, in

the custody of those with access to the computer system. Those wishing to have

access to the records must do so through the caretaker of the computer system,

whomever that might be.

            IV.   Diplomas and Transcripts

            The Receiver is sending out as many diplomas and transcripts as possible.

The Receiver is trying to locate a vendor who can provide the services to students

and graduates after the receivership terminates, for a suitable fee. The Receiver

will keep the Court advised as discussions continue.

            V.    The Western State Law School and AI Las Vegas

            When the receivership terminates on May 31, there is no solution that the

Receiver is aware of that will save Western State Law School from closing. There

will be no funding for the school, no registrar to certify students’ coursework, no

admissions, and no one to pay the lease. Similarly, AI Las Vegas will also be unable

to continue if the receivership terminates The Receiver will need cooperation from

Studio so that the services to the schools will be supported through May 31.




{00021620-1 }                               5
       Case: 1:19-cv-00145-DAP Doc #: 316 Filed: 05/10/19 6 of 7. PageID #: 9226



            VI    Employee Benefit Claims

            Although the Receiver would like to attempt to administer and pay employee

healthcare claims, the termination of the receivership will also foreclose that

opportunity. The Receiver would like to see the implementation of a plan for the

payment of these employee healthcare claims and a permanent injunction

preventing along the lines of the plan.

            VII   Rolling Exit From Receivership

            It is possible to end the receivership by entering separate terminating orders

that pertain to a specific Receivership Entity thereby more slowly contracting the

receivership activities when the documents can be transitioned to the state

regulatory agencies and the money in unrestricted accounts can be disbursed in a

responsible manner.

Dated:                                          Respectfully submitted,

                                                 /s/ Mary K. Whitmer
                                                Mary K. Whitmer (0018213)
                                                James W. Ehrman (0011006)
                                                Robert M. Stefancin (0047184)
                                                WHITMER & EHRMAN LLC
                                                2344 Canal Road, Suite 401
                                                Cleveland, Ohio 44113-2535
                                                Telephone: (216) 771-5056
                                                Telecopier: (216) 771-2450
                                                Email: mkw@WEadvocate.net
                                                       jwe@WEadvocate.net
                                                       rms@WEadvocate.net

                                                Counsel for Mark E. Dottore, Receiver




{00021620-1 }                               6
       Case: 1:19-cv-00145-DAP Doc #: 316 Filed: 05/10/19 7 of 7. PageID #: 9227



                                CERTIFICATE OF SERVICE

            The foregoing was electronically filed this 10th day of May, 2019. Notice of this

filing will be sent to all parties by operation of the Court’s electronic filing system.

Parties may access this filing through the Court’s system.

                                                 /s/ Mary K. Whitmer
                                                 Mary K. Whitmer
                                                 Counsel for Mark E. Dottore, Receiver




{00021620-1 }                                7
